Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims filed on 9/14/2021:
Re claim 1:
On page 3 of 12, replace 
“provide corrective chest compression feedback for the user,.” 
with
--provide corrective chest compression feedback for the user.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the specific feature:
“control the display to provide a perfusion performance indicator (PPI) graphic comprising an outlined geometric area and a fill area within the outlined geometric area, wherein the PPI graphic provides a representation of perfusion from the repetitive chest compressions, and 
adjust an appearance of the PPI graphic by adjusting the fill area relative to the outlined geometric area based on the calculated compression depth and rate and desired values of compression depth and rate to provide corrective chest compression feedback for the user”.  Specifically, the closest prior art Cook et al. (US 2007/0054254 A1) and Laerdal et al. (US 4,797,104) fail to teach the claimed features above. The closest prior art of record fail to teach, fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK YIP/Primary Examiner, Art Unit 3715